 1                                                                            Judge Coughenour

 2

 3

 4

 5

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9

10   PUGET SOUNDKEEPER ALLIANCE, and                   CASE NO. C15-1342JCC
     SIERRA CLUB,
11                                                     NOTICE OF APPEAL
                              Plaintiffs,
12

13              v.
14
     ANDREW WHEELER, in his official capacity
15   as Acting Administrator of the United States
     Environmental Protection Agency, and R.D.
16   JAMES, in his official capacity as Assistant
     Secretary of the Army for Civil Works,
17
                              Defendants.
18

19

20          Defendants hereby give notice under Federal Rules of Appellate Procedure 3 and 4(a)(1)(B)
21 that they appeal to the U.S. Court of Appeals for the Ninth Circuit from the Order entered on

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


     NOTICE OF APPEAL - 1                                                               UNITED STATES ATTORNEY
                                                                                     5220 UNITED STATES COURTHOUSE
     (Case No. C15-1342JCC)                                                                   700 Stewart Street
                                                                                      Seattle, Washington 98101-1271
                                                                                               (206)-553-7970
 1 November 26, 2018 (ECF No. 61).

 2
            DATED: this 24th day of January 2019.
 3
                                 Respectfully submitted,
 4
                                 JEFFREY BOSSERT CLARK
 5                               Assistant Attorney General
 6                               JONATHAN D. BRIGHTBILL
                                 Deputy Assistant Attorney General
 7                               U.S. Department of Justice
                                 Environment and Natural Resources Division
 8
                                 BRIAN T. MORAN
 9                               United States Attorney
10

11                               s/ Brian C. Kipnis
                                 BRIAN C. KIPNIS
12                               Assistant United States Attorney
                                 Office of the United States Attorney
13                               5220 United States Courthouse
                                 700 Stewart Street
14                               Seattle, Washington 98101-1271
                                 Phone: (206) 553-7970
15                               Fax: (206) 553-4073
                                 e-mail: brian.kipnis@usdoj.gov
16
                                 Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF APPEAL - 2                                                        UNITED STATES ATTORNEY
                                                                              5220 UNITED STATES COURTHOUSE
     (Case No. C15-1342JCC)                                                            700 Stewart Street
                                                                               Seattle, Washington 98101-1271
                                                                                        (206)-553-7970
                                        CERTIFICATE OF SERVICE
 1
            I hereby certify that I am an employee in the Office of the United States Attorney for the
 2
     Western District of Washington and am a person of such age and discretion as to be competent to
 3

 4 serve papers;

 5          I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court
 6 using the CM/ECF system, which will send notification of this filing to the attorneys of record and all

 7
     registered participants.
 8

 9
                    Dated this 24th day of January, 2019.
10

11                                                s/ Thomas Everett
                                                  THOMAS EVERETT
12                                                Paralegal Specialist
                                                  Western District of Washington
13                                                United States Attorney’s Office
                                                  700 Stewart Street, Suite 5220
14
                                                  Seattle, WA 98101
15                                                Phone: 206-553-7970
                                                  E-mail: Thomas.Everett@usdoj.gov
16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF APPEAL - 3                                                                  UNITED STATES ATTORNEY
                                                                                        5220 UNITED STATES COURTHOUSE
     (Case No. C15-1342JCC)                                                                      700 Stewart Street
                                                                                         Seattle, Washington 98101-1271
                                                                                                  (206)-553-7970
